Citation Nr: 1513832	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  06-14 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which, in part, denied a TDIU.

In April 2007, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim. A complete transcript is of record.

The claim was remanded a number of times and was considered by the Director, Compensation and Pension Service prior to a denial by the Board in November 2013.  Following the Board's decision, the Secretary of VA and the Veteran's representative filed a Joint Motion for Remand (JMR) with the Court of Appeals for Veterans Claims (Court).  In that Joint Motion, the parties agreed that the Board's decision failed to ensure that the RO had fully satisfied its duty to assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 

In compliance with the Court's Order, the Board remanded the claim in October 2014 to associate the most recent VA treatment records with the claims file.  VA treatment records up to November 2014 now appear in the record and the Board finds an additional remand is not required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Service connection is currently in effect for adjustment disorder with depressed mood, rated as 50 percent disabling; lumbar spine degenerative disc disease, rated as 20 percent disabling; and for radiculopathy in the right leg, rated as 10 percent disabling. The combined disability rating is 60 percent.

2. The preponderance of the evidence is against a finding that the Veteran is unable to follow a substantially gainful occupation by reason of his service-connected disabilities alone.


CONCLUSION OF LAW

The criteria for assignment of a TDIU are not met. 38 U.S.C.A. §§1155 , 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Following a November 2013 decision by the Board denying entitlement to a TDIU, the claim was remanded to the Board by the Court.  In compliance with the Court's Order, the Board remanded the claim for the purpose of associating treatment records more recent than 2012 with the claims file.  This was accomplished and now the claim is before the Board again for review.

In December 2007, notice was provided as to the elements necessary to substantiate a claim for TDIU.  Thereafter, in various remands, the Board sought further development, to include obtaining an opinion that addressed whether the Veteran's service-connected disabilities, singly or jointly, rendered him unable to secure or follow a substantially gainful occupation from the VA Director of the Compensation and Pension service.  The Board finds that the opinions of record that address the question of whether the functional impairment caused by the Veteran's service-connected disabilities preclude him from maintaining employment are adequate and that VA's duty to notify the Veteran and assist him in developing his claim has been satisfied.

II.  Entitlement to a TDIU

As stated in a March 2015 Appellant Brief, the Veteran argues that due to his service-connected disabilities his ability to participate in daily activities is severely limited "to the point of making it impossible for him to obtain and maintain gainful permanent employment".  He contends assignment of a TDIU on an extraschedular basis is warranted.

As noted, the Board reviewed this claim in November 2013.  Since the November 2013 decision, VA treatment records have been added to the claims file in compliance with a Court Order.  Neither the Veteran nor his representative disagreed with any aspect of the Board's decision besides finding that VA had not satisfied its duty to assist the Veteran by not seeking VA treatment records more recent than 2012.  As explained here, the Board finds that these treatment records do not support a finding that the Veteran would be unable to work due only to his service-connected disabilities such that a TDIU on an extraschedular basis would be warranted.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the particular veteran is capable of performing the physical and mental acts required by employment, not whether that veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Service connection is currently in effect for adjustment disorder with depressed mood, rated as 50 percent disabling; lumbar spine degenerative disc disease, rated as 20 percent disabling; and for radiculopathy in the right leg, rated as 10 percent disabling. The combined disability rating is 60 percent. Therefore, the minimum percentage requirements for a TDIU rating set forth in 38 C.F.R. § 4.16 (a) are not met.  

In this case, therefore, TDIU could only be granted on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b).  As noted in previous remands, the Board cannot grant an extraschedular TDIU in the first instance.  Therefore, in an October 2012 remand, the Board referred the claim for consideration by the Director, Compensation & Pension Service to help determine whether the Veteran was unable to secure or follow a gainful occupation such that a TDIU rating on an extraschedular basis was warranted.
 
In November 2013, the Board reviewed the evidence of record since the Veteran filed his claim in January 2005.  The Veteran underwent four examinations of his spine and two mental health examinations during the appeal period.  Although the Veteran does suffer from his service-connected disabilities, the VA medical opinions have determined that he is able to work in a sedentary position.  As to the findings in January 2009 and September 2009, the examiners based their finding that the Veteran could not do sedentary work because of his lack of skills, not due to his service-connected disabilities.  And in January 2009, the Veteran stated that he could probably do a desk job.

In December 2011, a social and industrial survey was provided and included a review of the claims file and a personal interview with the Veteran.  The social worker opined that the Veteran was socially impaired as a direct result of his service-connected disabilities and that he may be industrially impaired based on inability to fully execute physical requirements to maintain employment based on previous job training and experiences reported.  It was the writer's opinion that the evidence was conclusive that the service-connected disabilities preclude employment and have a gross impact on his activities of daily living, interpersonal relationships, and social as well as industrial functioning. The social worker explained that it was not likely that the Veteran could be trained and hired to work in a sedentary type job because he would need to have flexible break and sick leave time when intermittent pain occurs.  In a related Social Work Note dated in December 2011, the social worker indicated that the Veteran's social and industrial status had been "impacted" by his service-connected disabilities and that he would be unemployable in the type of work he had been trained to do which was labor intensive.  The social worker noted that unemployability was based on "impact" of the Veteran's service-connected spine injury and non-service-connected carpel tunnel surgery on both hands.

As explained in the November 2013 Board decision, the clinician who authored the social and industrial survey is a social worker while the VA examiner is a medical professional.  The Board gives the social worker's opinion less probative value.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000) (the qualifications and expertise of the examiner are factors in considering the weight to give an opinion).  Further the finding by the social worker is not definitive.  The social worker opined that he may be industrially impaired based on inability to fully execute physical requirements to maintain employment based on previous job training and experiences reported.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a Veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).  In addition, the companying VA treatment note dated December 16, 2011 states the Veteran's unemployability is due to both service-connected and nonservice-connected conditions.

In October 2012, the Board remanded the claim for consideration of entitlement to a TDIU on an extraschedular basis and instructed the claim be referred for extraschedular consideration by the Director, Compensation and Pension Service.  The Director noted that a TDIU was originally denied because information provided by Veteran's Railroad Retirement Benefits Division indicated the Veteran was unable to work due to both service-connected and nonservice-connected disabilities, to include bilateral carpal tunnel syndrome.  In addition, as is still the case, the Veteran did not meet the criteria for entitlement to a TDIU within the Rating Schedule.  The Director reviewed the evidence, to include the favorable social and industrial survey, and concluded that the Veteran's service-connected disabilities alone did not render the Veteran incapable of maintaining gainful employment.  The Director noted the Veteran had functional range of motion in spine and had not been hospitalized for any extended periods of time due to his disabilities.   Because the totality of the evidence did not show that the Veteran would be unemployable in all environments due solely to service-connected disabilities, the Director found that TDIU on an extraschedular basis was not warranted.

As in November 2013, the Board attaches the most probative value to opinions provided by VA examiners in 2011 and the finding by the Director, Compensation and Pension Service.  It remains the opinion of the Board that the December 2011 VA orthopedic examiner, a physician, examined the Veteran thoroughly prior to rendering his opinion that the medical evidence indicates an ability to perform sedentary type work.   The rationale provided included a finding that the Veteran had a good education and that his disc disease was minimal.  In addition, the November 2011 psychiatric examiner found occupational impairment due to mild or transient symptoms only.  The Director considered the evidence of record, including the social and industrial survey and found that the Veteran was not unemployable.  Rationale was provided.  The Board finds the social worker's notation in the Progress Note dated December 16, 2011 tends to mirror the conclusions of the Director and the VA physicians who determined that unemployability was not attributable solely to service-connected disabilities.

The Board has considered the evidence that is new to the record since the November 2013 Board decision.  This evidence includes VA treatment records dated into November 2014.  These records show treatment for lung cancer, erectile dysfunction, depression, hypertension, dyslipidemia and an enlarged prostate.  The records note that the Veteran is unemployed, but, they do not provide evidence that his lumbar spine disability, radiculopathy or adjustment disorder alone preclude him from sustaining employment should he wish to work.

After review of the claims file, to include the most recent VA treatment records, the Board finds that the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply and entitlement to a TDIU on an extraschedular basis must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to a TDIU is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


